Per Curiam.

This was an action by Nelson, as assignee of a promissory note, against Futral, the assignor. The issues were submitted to the Court, who found for the defendant, and, having refused a new trial, rendered judgment, &c. The causes assigned for a new trial relate to the insufficiency of the evidence to sustain the finding. The evidence given upon the trial is set out in tire record. We have examined it carefully, and though it is, to some extent, conflicting, we are of opinion that its weight accords with the finding of the Court.
The judgment is affirmed, with costs.